UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CHARMAINE MOON,

                   Plaintiff,               1:17-cv01312-MAT
         -v-                                DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

____________________________________


                             INTRODUCTION

     Charmaine Moon (“Plaintiff”), represented by counsel, brings

this action pursuant to Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Acting   Commissioner   of   Social   Security   (“Defendant”   or   “the

Commissioner”) denying her applications for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”). The

Court has jurisdiction over the matter pursuant to 42 U.S.C.

§§ 405(g), 1383(c). Presently before the Court are the parties’

competing motions for judgement on the pleadings pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons set forth below, Plaintiff’s motion is granted to the

extent that the matter is remanded for further administrative

proceedings and Defendant’s motion is denied.

                        PROCEDURAL BACKGROUND

     On October 11, 2013, Plaintiff protectively filed for DIB

and SSI, alleging disability beginning December 14, 2010, due to
a fractured spine, herniated disc, lower back issues, migraines,

and grand mal seizures. Administrative Transcript (“T.”) 89. The

claims were initially denied on February 18, 2014, and Plaintiff

timely requested a hearing. T. 116-32. An in-person hearing was

conducted on April 11, 2016, by administrative law judge (“ALJ”)

Stephen Cordovani. T. 40-88. Plaintiff appeared with her attorney

and    testified.       An    impartial      vocational        expert   (“VE”)     also

testified. Id.

       The ALJ issued an unfavorable decision on July 20, 2016.

T. 14-39. Plaintiff timely requested review of the ALJ’s decision

by    the    Appeals    Council,     which       denied   Plaintiff’s    request     on

October 12, 2017, making the ALJ’s decision the final decision of

the Commissioner. T. 1-6. Plaintiff then timely commenced this

action.

                                 THE ALJ’S DECISION

       The     ALJ     applied     the    five-step        sequential     evaluation

promulgated      by     the   Commissioner         for    adjudicating    disability

claims. See 20 C.F.R. §§ 404.1520(a) and 416.920(a). Initially,

the    ALJ    determined      that    Plaintiff          met   the   insured     status

requirements of the Act through September 30, 2016. T. 19.

       At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

the alleged onset date of December 14, 2010. Id.



                                             2
       At   step    two,       the   ALJ      determined      that    Plaintiff      had    the

following “severe” impairments: history of fractured vertebrae in

the low back, disc herniations with multi-level fusion surgery,

seizure     disorder,       and      obesity.        Id.    The     ALJ    also    considered

Plaintiff’s        impairments          of    migraine       headaches       and    affective

disorder, and determined that neither created any significant

work-related       functional         limitations,          and   thus     they    were    non-

severe. T. 20.

       At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that meets or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 21-22. The ALJ specifically considered Listing

1.04    (Disorders         of     the        Spine),    Listing       11.02       (Convulsive

Epilepsy), and Listing 11.03 (Nonconvulsive Epilepsy).

       Before proceeding to step four, the ALJ assessed Plaintiff

as having the residual functional capacity (“RFC”) to perform

sedentary     work        as     defined        in     20    C.F.R.       404.1567(a)       and

416.967(a),        with    the       following         additional         limitations:      can

occasionally bend, lift, balance and climb ramps and stairs;

cannot squat, kneel, crouch or crawl; cannot climb ladders, ropes

or   scaffolds;       cannot         perform     work       below    waist     level;      must

alternate sitting and standing at her discretion; and cannot work

around hazards such as unprotected heights or dangerous moving

mechanical parts. T. 22.

                                                3
      At step four, the ALJ determined that Plaintiff was capable

of performing her past relevant work as a receptionist. T. 32. In

the   alternative,      at    step    five,      the    ALJ   relied     on   the   VE’s

testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are unskilled jobs

that exist in significant numbers in the national economy that

Plaintiff could perform, including the representative occupations

of call-out operator, and charge account clerk. T. 33. The ALJ

accordingly found that Plaintiff was not disabled as defined in

the Act. T. 34.

                                   SCOPE OF REVIEW

      A   district         court     may    set     aside     the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”     in     the     record.       See    42    U.S.C.      §    405(g)     (the

Commissioner’s       findings       “as    to     any   fact,    if     supported    by

substantial        evidence,       shall    be     conclusive”).          “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

                                           4
court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply   to     the   Commissioner’s    conclusions    of     law.”      Byam   v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                 DISCUSSION

      Plaintiff contends that remand of this matter is warranted

for the following reasons: (1) the ALJ erred in substituting his

own “medical” judgment for that of a physician; (2) the ALJ

failed to provide good reasons for discounting the opinions of

treating orthopedic surgeon Dr. Andrew Cappuccino; and (3) the

ALJ   failed    to   properly   develop    the   record.    For   the    reasons

discussed below, the Court finds that the ALJ erred in making an

RFC finding without a valid medical opinion to support it. The

Court therefore finds that remand of this matter for further

administrative proceedings is required.

I.    The Medical Opinions        of   Record    Relating    to   Plaintiff’s
      Physical Impairments

      Plaintiff was involved in a serious motor vehicle accident

on December 14, 2010, in which she sustained an acute compression

fracture at her L1 disc. At the time, Plaintiff had been working

for several years as a certified nursing assistant, which is


                                       5
classified as a semi-skilled job at a medium exertional level.

T. 50-52, 80. An MRI performed the day following her accident

showed the fracture, as well as an annular bulge of discs L3-4

and L4-5, and bilateral foramen stenosis at L4-5. T. 886. The

treatment notes and medical opinions summarized below relate to

the physical impairments resulting from Plaintiff’s injuries.

     A.     The Treatment Notes and Medical Opinions of Dr. Andrew
            Cappuccino

     On January 10, 2011, Plaintiff first saw Dr. Cappuccino for

treatment     relating    to    her     back    injuries.      T.    1210.     Upon

examination, Plaintiff exhibited a slow, antalgic gait, but was

able to toe rise and heel rise. Plaintiff’s ability to forward

and retroflex was significantly reduced, secondary to her pain.

T. 1212. Dr. Cappuccino assessed Plaintiff’s back fracture as

stable,     prescribed   a     back    brace,    and     increased     her    pain

medications.    Based    on    his    evaluation,      Dr.   Cappuccino      opined

Plaintiff had a “temporary total degree of disability from any

and all forms of employment.” Id.

     On   May   2,   2011,     Dr.    Cappuccino    reevaluated      Plaintiff’s

injuries. Upon examination, Plaintiff had some weakness with knee

extension and hip flexion on her left side, possibly secondary to

pain. Plaintiff reported discomfort in her left buttock region

and at the lumbosacral junction. Dr. Cappuccino opined Plaintiff




                                        6
continued to have a “temporary total degree of disability for any

and all forms of employment.” T. 1215-16.

       On October 20, 2011, Plaintiff returned to Dr. Cappuccino

and    reported   ongoing   tenderness      in   her    lower    back    and   left

paraspinal    musculature.    She    complained        of   a   recent   loss    of

sensation in association with bladder function. Dr. Cappuccino

advised Plaintiff that she would need a urologic evaluation and

possible urodynamic testing. T. 1217. Dr. Cappuccino noted that

Plaintiff did not appear to be progressing back to her baseline

of health and that surgical intervention could not be ruled out.

He opined that Plaintiff had “an ongoing temporary total degree

of disability.” T. 1218.

       On April 9, 2012, Dr. Cappuccino noted that Plaintiff had

been dealing with increasing and worsening mechanical low back

pain, as well as discomfort that had started radiating into the

paragluteal regions bilaterally. In addition to the ongoing and

chronic anterior wedge compression fracture of her L1 disc, a

December 2011 MRI showed evidence of broad-based right-sided disc

herniation at L4-L5, as well as moderate central stenosis, in

conjunction with the synovial cyst communicating with the left

facet joint. T. 1220. Upon examination, Plaintiff’s ability to

forward flex was significantly compromised and she reported her

back    bending   was   markedly    worse    and   extremely      limited.      Id.

Dr. Cappuccino noted that Plaintiff had failed physical therapy,

                                      7
including both land and aquatic therapy, as well as chiropractic

manipulation.       Dr.    Cappuccino        opined      that      Plaintiff        had    an

“ongoing temporary total degree of disability.” T. 1221.

       In   November      2012,   Dr.     Cappuccino         performed        a   two-stage

procedure to repair Plaintiff’s adjacent spinal segment at L3-L4

and    stabilize     her   L3-L5    discs        with    pedicle     screws         and   rod

fixation. T. 1235.

       On May 30, 2013, Dr. Cappuccino reported Plaintiff had been

dealing with ongoing mechanical low back pain. Plaintiff was

distraught regarding the chronicity of her back problems and

lower extremity discomfort, in addition to her recent diagnosis

of seizure activity. An examination showed superficial tenderness

on    her   left    paracentral      region       and    weakness        in       her    lower

extremities. Dr. Cappuccino opined that Plaintiff remained with

“an    ongoing     temporary      total      degree     of    disability          while   she

[continued] to convalesce.” T. 260-61.

       On April 24, 2014, Dr. Cappuccino reexamined Plaintiff. She

exhibited     an    antalgic      gait.      Palpation        of   the   spine          showed

evidence of bilateral paralumbar spasm. Plaintiff’s flexion was

limited to approximately 40 degrees; extension was limited to

30 degrees. Her lateral bending was 30 degrees to the left and

40 degrees to the right. Plaintiff’s straight leg raising tests

were   positive     bilaterally.        T.    1224.     Dr.    Cappuccino         discussed



                                             8
several options with her for pain management, including a second

surgery. He opined that Plaintiff remained disabled. T. 1225.

      On September 4, 2014, Dr. Cappuccino examined Plaintiff and

recommended surgical decompression and stabilization of her L3-L4

discs. He opined that Plaintiff remained “completely and totally

disabled”     due     to        her    motor    vehicle        accident.      T.   1227.    He

performed      an      emergency             lateral         retroperitoneal        subtotal

discectomy,     partial           corpectomy,         disk     space    distraction,       and

anterior     lumbar        interbody         fusion     of     L3-L4    on    Plaintiff     on

September 10, 2014. T. 1236.

      On October 16, 2014, Dr. Cappuccino reported Plaintiff was

doing      “fairly     well”          four     weeks        status     post-surgery.        An

examination     revealed              some     diffuse       give-way        weakness     from

Plaintiff’s knees downwards. Dr. Cappuccino noted Plaintiff was

wearing her brace appropriately and that she should continue her

home-based physical therapy regimen. T. 1229.

      On    November            24,    2014,        Plaintiff     was        reexamined    by

Dr.   Cappuccino.          He     reported      she     was     ambulating      slowly     and

cautiously, using a straight cane. She was wearing her brace

appropriately. Plaintiff still had generalized weakness in her

lower extremities. Dr. Cappuccino opined that Plaintiff continued

to have “an ongoing temporary total degree of disability.” He

further     noted     that        Plaintiff         would    require    long-term       care.

T. 1231.

                                                9
       B.    The Opinions of Independent Medical Examiner Dr. Marc
             Appel

       Dr. Marc Appel examined Plaintiff on three occasions for

insurance purposes in connection with her motor vehicle accident.

T. 983-92.

       On May 25, 2011, Plaintiff exhibited a significantly limited

range of motion of the lower back in all directions. Straight leg

raising     tests    were    positive          bilaterally.     She    had    a    markedly

positive Fabere’s sign on her left side and negative Fabere’s

sign on her right side. Plaintiff required assistance and rolled

sideways     to     assume     a    seated          position.   She    also       exhibited

decreased strength in her toes and ankles on her left side, which

may have been secondary to her pain and inability to exert full

effort. T.        984-85. Dr. Appel opined Plaintiff was disabled and

unable to work in any capacity at that time. T. 986.

       On October 24, 2011, Plaintiff was reexamined by Dr. Appel.

T. 987-89. The examination findings were similar to the May 25,

2011   findings.      T.     988.       Dr.    Appel   opined   that    Plaintiff       was

disabled from performing any type of occupation. T. 989.

       Plaintiff was examined by Dr. Appel again on March 26, 2012.

T. 990-92. Plaintiff’s range of motion of the lower back was

significantly       limited        in    all    directions.     She    was    unable     to

perform a straight leg raise in the supine position but was able

to perform a straight leg raise in the seated position. T. 991.


                                               10
Dr. Appel opined that Plaintiff was disabled and unable to work

in any capacity at that time. T. 992.

     C.   The Opinion   of   Consultative   Examiner   Dr.   Samuel
          Balderman

     On February 3, 2014, Dr. Balderman performed a consultative

examination of Plaintiff at the Administration’s request. T. 878-

81. Plaintiff reported she had undergone a lumbar spine surgery

one year prior. Her back pain was constant, intense, sharp and

nonradiating. Plaintiff reported the pain was 9 out of 10 on a

scale of 1 to 10. She stated that medications did not help to

alleviate her back pain. In addition to Plaintiff’s back issues,

she complained of daily headaches for the past four years for

which medications were very helpful. Plaintiff had also been

experiencing grand mal seizures for the past year, which mostly

occurred in her sleep. T. 878.

     Upon examination, Plaintiff had reduced strength in both her

upper and lower extremities due to her lumbar pain. She had

moderate incisional pain to light touch. T. 879. Plaintiff’s gait

and station were normal. She was unable to walk on her heels or

toes, though Dr. Balderman noted her effort was not complete.

Plaintiff exhibited a normal range of motion in her cervical and

thoracic spine. Her lumbar spine showed flexion at 30 degrees

with poor lateral rotary movements. Straight leg raising tests

were negative bilaterally. T. 880.


                                 11
       Dr. Balderman opined that Plaintiff had moderate limitation

with repetitive bending and lifting due to her lumbar spine pain.

He    also   noted       Plaintiff    displayed          some      symptom     magnification

during the evaluation. T. 879.

II.    The   ALJ    Permissibly   Discounted                         the       Opinions       of
       Dr. Cappuccino and Dr. Appel

       Plaintiff argues the ALJ failed to provide good reasons for

discounting       the     opinions       of      treating     orthopedic          surgeon   Dr.

Cappuccino and independent medical examiner Dr. Appel. For the

reasons set forth below, the Court finds the ALJ acted within his

discretion        when    giving     “little”           weight     to    Dr.      Cappuccino’s

opinions.

       Pursuant to the regulations applicable to Plaintiff’s claim,

an ALJ is required to give controlling weight to the opinion of a

treating physician so long as it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the]

case    record.”         20     C.F.R.      §§        404.1527(c)(2),        416.927(c)(2).

However,     it     is    permissible         for       an   ALJ    to     give    less     than

controlling weight to a treating physician’s opinion he or she

finds    does      not        meet   this        standard,       provided         he   or   she

“comprehensively set[s] forth [his or her] reasons for the weight

assigned to a treating physician’s opinion.” Burgess v. Astrue,

537 F.3d 117, 129 (2d Cir. 2008) (quoting Halloran v. Barnhart,


                                                 12
362 F.3d 28, 33 (2d Cir. 2004)); see 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2) (stating the agency “will always give good reasons

in our notice of determination or decision for the weight we give

to    [the   claimant’s]       treating       source’s     opinion”).       Notably,    a

treating source’s statement that a claimant is “disabled” is not

considered a “medical opinion” and is not entitled to controlling

weight because it represents an opinion on an issue reserved to

the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1), 416.927(d)(1)

(“A statement by a medical source that you are disabled or unable

to    work   does     not    mean    that    we    will   determine   that     you    are

disabled.”).

       In    his     decision,      the     ALJ    assigned     “little”    weight     to

Dr.    Cappuccino’s          opinions       that     generally     indicated        total

temporary      disability.          T.   25-29.     The   ALJ    reasoned    that     Dr.

Cappuccino’s opinions were vague and conclusory statements and

therefore could not be given “great” weight. T. 31. The ALJ

further      noted    that    no     functional      discussion     was     present    in

Dr. Cappuccino’s notes or opinions. Finally, the ALJ noted that

Dr. Cappuccino’s opinions of disability were conclusions within

the jurisdiction of the Commissioner. Id. Likewise, the ALJ gave

“little” weight to the opinions of Dr. Appel, noting that they

were rendered shortly after Plaintiff’s motor vehicle accident

and would not have any long-term significance. Furthermore, the

ALJ reasoned that Dr. Appel did not give any specific limitations

                                             13
and that the          determination          of    disability        is    reserved      to     the

Commissioner.         T.    31.       The   factors       discussed        by    the     ALJ    in

connection      with       his    weighing        of   both     doctors’        opinions       were

appropriate considerations. Accordingly, the Court finds no error

in the evaluation of Dr. Cappuccino’s and Dr. Appel’s statements

that    Plaintiff,          at    various         times,       had   a     temporary       total

disability.

III. The ALJ’s RFC Finding Is Not Supported by Substantial
     Evidence and Further Development of the Record Is Required

       Plaintiff also argues the ALJ erred by relying on his own

“medical”      judgment          in   place       of   that     of   any    physician          when

formulating the RFC finding. For the reasons set forth below, the

Court finds the record lacked any useful medical evaluations of

Plaintiff’s functional limitations and thus the ALJ impermissibly

based    the    RFC    finding        on    his    own    lay    interpretation          of    the

medical evidence, warranting remand.

       A.      The Opinion of Dr. Balderman Is Stale and Therefore
               Does Not Support the RFC Finding

       Plaintiff argues that Dr. Balderman’s opinion, which was

given prior to her September 2014 surgery, is stale and thus does

not     constitute         substantial        evidence          to   support       the     ALJ’s

findings. The Court agrees.

       Stale     medical         opinions         do     not    constitute        substantial

evidence in support an ALJ’s findings. Camille v. Colvin, 104 F.

Supp.3d 329, 343-44 (W.D.N.Y. 2015), aff’d, 652 F. App’x (2d Cir.

                                                  14
2016) (summary order). While the mere passage of time does not

necessarily       render      a        medical      opinion     outdated     or     stale,

subsequent surgeries and treatment notes indicating a claimant’s

condition has deteriorated may. Jones v. Colvin, No. 13-CV-06443,

2014 WL 256593, at *7 (W.D.N.Y. June 6, 2014) (ALJ should not

have    relied    on   a   medical         opinion     in     part     because     it   “was

1.5 years stale” as of the plaintiff’s hearing date and “did not

account for her deteriorating condition”); Girolamo v. Colvin,

No. 13-CV-06309(MAT), 2014 WL 2207993, at *7-8 (W.D.N.Y. May 28,

2014) (ALJ should not have afforded “great” weight to medical

opinions rendered before plaintiff’s second surgery).

       The ALJ gave several different weights to Dr. Balderman’s

consultative       report.        He    gave     “great”      weight    to   the    period

contemporaneous with the examination but noted that Plaintiff

went on to have additional evaluations and treatment, including

more surgery. Accordingly, the ALJ gave Dr. Balderman’s report

“little” weight in assessing overall disability. T. 31. As the

ALJ appeared to acknowledge that Plaintiff’s subsequent surgery

and    deteriorating       medical        condition     rendered       Dr.   Balderman’s

opinion       stale.   Accordingly,         the     Court     finds    Dr.   Balderman’s

opinion is stale and thus cannot constitute substantial evidence

on which the ALJ could base his RFC finding. See Biro v. Comm’r

of     Soc.    Sec.,    335       F.     Supp.3d      464,     471     (W.D.N.Y.        2018)

(consultative examiner’s opinion rendered before plaintiff’s knee

                                               15
injury and subsequent surgeries was stale and not based on a

complete medical record, and thus could not provide substantial

evidence for ALJ’s finding that plaintiff was not disabled.).

     B.        The Record Contains No Functional Assessment From an
               Acceptable Medical Source on Which the ALJ Could Base
               His RFC Finding

     Plaintiff        also     argues       that       the    ALJ’s     rejection    of

Dr. Cappuccino’s disability-supporting opinions left the record

without any medical authority to support the RFC finding. The

Court agrees.

     “Although under certain circumstances, particularly where

the medical evidence shows relatively minor physical impairment,

‘an ALJ permissibly can render a common sense judgment about

functional      capacity     even     without      a   physician’s      assessment,’”

Wilson    v.    Colvin,     No.   13-CV-6286P,         2015   WL   1003933,    at   *21

(W.D.N.Y. Mar. 6, 2015) (quotation omitted), the Court concludes

that those circumstances are not present here. The ALJ found that

Plaintiff had multiple “severe” impairments, including a history

of fractured vertebrae in the low back, disc herniations with

multi-level      fusion      surgery,       and    a   seizure     disorder.   It    is

apparent based on a review of the medical record that these

conditions      did   not    result    in    “relatively       minor”    impairments;

Plaintiff underwent multiple back surgeries and had a complicated

recovery during which she failed several treatment modalities.

See, e.g., Dale v. Colvin, No. 15-CV-496 (FPG), 2016 WL 4098431,

                                            16
at *4 (W.D.N.Y. Aug. 2, 2016) (determining that the “common sense

judgment” principle was inapplicable where the record “contains

complex     medical      findings         like        MRI        results”);        Milliken     v.

Berryhill,       No.    1:16-CV-00297           EAW,        2017      WL    3208635,      at   *18

(W.D.N.Y.    July       28,    2017)      (“common          sense      judgment”        principle

inapplicable       where      the    plaintiff             had    received        two    surgical

procedures to her vertebrae, was provided with an extensive pain

management treatment routine for years, and faced a third spinal

surgery).

     As     discussed         above,      the        ALJ    permissibly           rejected     the

opinions of Dr. Balderman and Dr. Cappuccino. He also permissibly

rejected    the    opinions         of    Dr.    Appel,          which      were    similar     to

Dr. Cappuccino’s in that they provided no functional limitation

discussion       and    instead          specifically            opined      to     Plaintiff’s

disability        status.        See        20        C.F.R.          §§      404.1527(d)(1),

416.927(d)(1).         However,     the     rejection            of   all    of    the    medical

opinions pertaining to Plaintiff’s physical limitations left the

record    without      any     functional        assessments.              Where    the    record

contains    no    useful       medical      opinions             or   a    body    of    evidence

sufficient enough to properly assess a plaintiff’s RFC, as is the

case here, remand is warranted. See McCarthy v. Colvin, 66 F.

Supp.3d 315, 322 (W.D.N.Y. 2014) (“The lay evaluation of an ALJ

is not sufficient evidence of the claimant’s work capacity; an

explanation of the claimant’s functional capacity from a doctor

                                                17
is required.”) (quoting Zorilla v. Chater, 915 F. Supp. 662, 666-

67   (S.D.N.Y.         1996));     Wilson,,        2015      WL     1003933,          at   *21

(“[A]lthough the RFC determination is an issue reserved for the

Commissioner, ‘[w]here the medical findings in the record merely

diagnose    [the]      claimant’s     exertional          impairments          and    do   not

relate     those       diagnoses      to        specific      residual            functional

capabilities,’ as a general rule, the Commissioner ‘may not make

the connection himself.’”) (quoting Deskin v. Comm’r of Soc.

Sec.,    605    F.     Supp.2d     908,    912     (N.D.     Ohio        2008)    (internal

quotation omitted in original)).

Accordingly,         the   Court   finds    that       the   ALJ’s       RFC     finding   is

unsupported by substantial evidence and remand is required.

     C.        The ALJ Failed To Properly Develop the Record

     Plaintiff        also   argues       the    ALJ   was    obligated          to   further

develop the record, in light of his rejection of the medical

opinions of record regarding Plaintiff’s physical impairments.

The Court agrees.

     Where, as here, the record is “devoid of any opinions from

treating or examining medical sources regarding [the] Plaintiff’s

functional      or    work   capacity      limitations,           such    as     Plaintiff’s

lifting, carrying, sitting or standing limits. . .[,] the ALJ

[is] obligated to develop the record and obtain RFC assessments

from [the]       Plaintiff’s       treating      and/or      examining         physicians.”

Jermyn v. Colvin, No. 13-CV-5093 (MKB), 2015 WL 1298997, at *19

                                            18
(E.D.N.Y. Mar. 23, 2015. An ALJ’s failure to do so necessitates

remand. Id.; see also Lilley v. Berryhill, 307 F. Supp.3d 157,

160 (W.D.N.Y. 2018) (remanding where the record lacked a useful

medical     opinion   by    any        treating     or    examining     source    that

addressed      whether     and     to     what     extent     plaintiff’s        mental

impairments      impacted        her     ability     to     perform     work-related

functions);     Henley     v.    Berryhill,       No.     17-CV-445-FPG,    2018    WL

3866670, at *4 (W.D.N.Y. Aug. 15, 2018) (“The ALJ cannot ‘play

doctor,’ . . . and rely on his lay opinion over . . . competent

medical opinion[.]”). On remand, the ALJ shall obtain an opinion

regarding Plaintiff’s functional capacity from a treating source

and   obtain     an   updated          consultative       examination     concerning

Plaintiff’s physical impairments.

                                       CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Doc. 17) is granted to the extent that this

matter is remanded to the Commissioner for further administrative

proceedings     consistent        with     this     Decision     and    Order.     The

Commissioner’s motion for judgment on the pleadings (Doc. 20) is

denied. The Clerk of Court is directed to close this case.

      ALL OF THE ABOVE IS SO ORDERED.

                                       S/Michael A. Telesca
                                  _____________________________
                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge
Dated:      May 24, 2019
            Rochester, New York


                                           19
